In a paternity proceeding pursuant to Family Court Act article 5, the mother appeals from an order of the Family Court, Nassau County (Pessala, J.), dated September 29, 1999, which, after a hearing, determined that she did not have standing to maintain the proceeding, and dismissed the petition. Justice Florio has been substituted for the late Justice O’Brien (see 22 NYCRR 670.1 [c]).
Ordered that the appeal is dismissed, without costs or disbursements, and the order dated September 29, 1999, is vacated.
The courts cannot exercise jurisdiction over a deceased person, as opposed to such a person’s personal representative (see Waldman v Mechanical Sys., 294 AD2d 354, 355 [2002]; EPTL 11-3.1). Here, this proceeding was commenced against a deceased person. Thus, the order appealed from is a nullity and must be vacated, and this Court has no jurisdiction to hear the appeal (see Waldman v Mechanical Sys., supra; Cocozzelli Lerner Meunkle & Grossman v Basile, 247 AD2d 354, 355 [1998]). Ritter, J.P., Florio, Feuerstein and Luciano, JJ., concur.